Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 02/21/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/21/2020, has been accepted for examination.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-5, and 12-15is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecomte et al. (2008/0055583 A1, Applicant cited reference).

As to claim 1, Lecomte discloses a system for measuring surface flatness, deformation and/or coefficient of thermal expansion (CTE) of a specimen (measuring strain [deformation or warpage] of a surface, abstract, [0005], measuring topography at the same time as strain, [0001], [0030], 0043]) comprising 
an image capture and analysis processing calibration means for performing image capture and analysis processing calibration of said system (the system comprises camera 3 to capture images, [0029]. The system comprises a control device 17 which controls the system and image processing, [0042], [0056], and image processing, [0050]. Assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface, [0057]), 
a measuring means for measuring surface deformation and/or coefficient of thermal expansion (CTE) of a specimen in a specimen holder (the device comprises a visible light detection camera 3 and a first light source 4 for structured illumination of the sample 2 with a structured light to measure movements or strains [deformation] that are perpendicular to the plane of the surface 1 of the sample 2, [0029]. In FIG. 1, the sample 2 is arranged on a sample support 14 mechanically decoupled from the enclosure 6, i.e. the support 14 is not in direct contact with the enclosure 6, [0037]. The device comprises sensors or detectors for measuring physical stressing quantities of the sample, for example pressure, temperature, humidity, magnetic field, electrical field, heat dissipation, phase change, polymerization, etc, [0043]), 
a temperature changing means for heating or cooling said sample holder with a predetermined profile (see abstract) (in a preferred embodiment, the device comprises eight infrared lamps arranged symmetrically with respect to the centre of the sample, enabling the sample to be heated in uniform manner [predetermined profile] without creating thermal gradients due to illumination by asymmetrical illumination, [par. 0035]. In FIG. 1, the enclosure 6 comprises an inlet 10 for a coolant, for example helium, connected to a tank 11 by means of a valve 12. The enclosure 6 comprises in addition an outlet 13 enabling the coolant to be removed from the enclosure. Cooling can also be performed by projecting nitrogen or a mixture containing humidified nitrogen, or even damp air, and also by means of thermoelectric effects, [par. 0036]), and a control means for providing the predetermined heating or cooling profile onto the surface of said specimen (a control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [0043]. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [par. 0044]), and controlling operations of said image capture and analysis processing calibration means, said measuring means, and said temperature changing means (the method for using the device preferably comprises assignment to each volume element of a reference code representative of grey levels detected by the camera 3 when a first projection of the sequence of images is performed. Then said reference codes are correlated with data acquired by the camera during subsequent projections of the sequence of images on the surface 1 of the sample 2, so as to obtain the co-ordinates of said surface 1. These steps can for example be performed by means of the control device 17 represented in FIG. 1, [0056]. The control device controls calibration, [0057], measuring, [0043], and temperature changing, [par. 0044]).

As to claim 2, Lecomte discloses the system, wherein said image capture and analysis processing calibration means comprises a platform, and a calibration target for image capture and analysis processing calibration configured to rotate along the x,y, or z axis of the platform (assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface. Each image acquisition of the camera, for a given level along the Z-axis, corresponds to a plurality of volume elements arranged in the same plane. A plurality of image acquisitions thus corresponds to a succession of parallel planes. Each point of the volume of the field of vision therefore has a volume element associated thereto. Assignment can in principle also be performed in theoretical manner, taking account of the characteristics of the whole of the device, [0057]. Thus, as represented by the arrow 24 in FIG. 1, the sample can for example be moved along the Z-axis. In another embodiment, the camera 3 and light source 4 are moved along their own longitudinal axes, as represented by the arrows 22a and 22b in FIG. 1. A relative rotational movement of the camera 3 and light source 4 can be envisaged, as represented by the arrow 23 in FIG. 1, [par. 0058]).

As to claim 4, Lecomte discloses the system, wherein said image capture and analysis processing calibration means is placed in a temperature changing means (assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface. Each image acquisition of the camera, for a given level along the Z-axis, corresponds to a plurality of volume elements arranged in the same plane. A plurality of image acquisitions thus corresponds to a succession of parallel planes. Each point of the volume of the field of vision therefore has a volume element associated thereto. Assignment can in principle also be performed in theoretical manner, taking account of the characteristics of the whole of the device, [par. 0057]. In order to vary the field of measurement of the measuring means 3, 20, the device can comprise actuators for relative movement of the sample with respect to the measuring means 3, 20, to the heating means 9 and to light sources 4, 5. Thus, as represented by the arrow 24 in FIG. 1, the sample can for example be moved along the Z-axis. In another embodiment, the camera 3 and light source 4 are moved along their own longitudinal axes, as represented by the arrows 22a and 22b in FIG. 1. A relative rotational movement of the camera 3 and light source 4 can be envisaged, as represented by the arrow 23 in FIG. 1, [par. 0058)).

As to claim 5, Lecomte discloses the system, wherein the measuring means comprise an image capture and analysis processing module to captures images of the specimen surface at room temperature T1 and at a pre-specified temperature T2 to determine the surface flatness, deformation and/or coefficient of thermal expansion (CTE) on the surface of the test specimen (the technique used for structured illumination comprises projection of composite images. This technique is carried out by illumination of the surface 1 with a sequence of images. As represented in FIG. 5, each image comprises a periodic pattern M (M1, M2, M3) and the periodic patterns of the
different images of the sequence of images respectively present pitches of different periodicities. Such a technique in particular enables the topography to be defined in absolute manner, unlike Moiré type techniques that are sensitive only to differences of topography and, in addition, only to differences smaller than a certain height, [0030]. In the embodiment represented in FIG. 1, the device comprises a thermometer 16 arranged on the sample 2 to measure the temperature T of the latter. Several thermometers can be arranged at several distinct locations. Signals representative of the temperature T or temperatures are transmitted to a control device 17 by servo-control of the heating and cooling means by the temperature T. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [0044]. The device according to the invention enables the temperature to be made to vary with a rate of up to +-3
deg. C. and thus enables the strains versus the temperature T to be measured continuously, i.e. without having to wait for thermal equilibrium to be established after each temperature change, [par. 0045]. The micrometric signals can be filtered by means of image processing for processing corresponding to structured illumination, [par. 0050]. The system takes images of the sample under stress initially for a reference image under ambient conditions, [par. 0006], [par. 0032], [par. 0056], [par. 0057)).

As to claim 12, Lecomte discloses the system, wherein the temperature changing means comprises a temperature changing module with a temperature controller to control the specimen temperature according to the pre-determined and required temperature profile (in a preferred embodiment, the device comprises eight infrared lamps arranged symmetrically with respect to the centre of the sample, enabling the sample to be heated in uniform manner without creating thermal gradients due to illumination by asymmetrical illumination, [0035]. In FIG. 1, the enclosure 6 comprises an inlet 10 for a coolant, for example helium, connected to a tank 11 by means of a valve 12. The enclosure 6 comprises in addition an outlet 13 enabling the coolant to be removed from the enclosure. Cooling can also be performed by projecting nitrogen or a mixture containing humidified nitrogen, or even damp air, and also by means of thermoelectric effects, [par. 0036]. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [par. 0043]. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [par. 0044]).

(in a preferred embodiment, the device comprises eight infrared lamps arranged symmetrically with respect to the centre of the sample, enabling the sample to be heated in uniform manner without creating thermal gradients due to illumination by asymmetrical illumination, [par. 0035]. In FIG. 1, the enclosure 6 comprises an inlet 10 for a coolant, for example helium, connected to a tank 11 by means of a valve 12. The enclosure 6 comprises in addition an outlet 13 enabling the coolant to be removed from the enclosure. Cooling can also be performed by projecting nitrogen or a mixture containing humidified nitrogen, or even damp air, and also by means of thermoelectric effects, [par. 0036]. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [0043]. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to
establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [0044]).

As to claim 14, Lecomte discloses the system, wherein said temperature changing module comprises an outside box, heating elements, a temperature controller, one or more thermocouples, a specimen holder inside the temperature changing (in the particular embodiment represented in FIG. 1, the sample 2 is arranged in an enclosure 6 transparent to visible and infrared light, enabling transmission of light beams 7 and 8 originating respectively from the light sources 4 and 5 and enabling transmission of the light L emitted by the sample 2 and detected by the camera 3 that is arranged outside the enclosure 6. The enclosure 6 is for example made of silica quartz, poor in impurities such as for example hydroxide groupings OH, so as to minimize the absorption of short and medium infrared radiation. Outside the transparent enclosure 6, there is arranged at least one infrared emitter that is preferably able to be oriented to direct it onto the sample 2, [par. 0033]. In a preferred embodiment, the device comprises eight infrared lamps arranged symmetrically with respect to the
centre of the sample, enabling the sample to be heated in uniform manner without creating thermal gradients due to illumination by asymmetrical illumination, [0035]. In FIG. 1, the enclosure 6 comprises an inlet 10 for a coolant, for example helium, connected to a tank 11 by means of a valve 12. The enclosure 6 comprises in addition an outlet 13 enabling the coolant to be removed from the enclosure. Cooling can also be performed by projecting nitrogen or a mixture containing humidified nitrogen, or even damp air, and also by means of thermoelectric effects, {0036]. In FIG. 1, the sample 2 is arranged on a sample support 14 mechanically decoupled from the enclosure 6, i.e. the support 14 is not in direct contact with the enclosure 6. Any strains and movements of the enclosure 6 are thus not transmitted to the sample 2. The support 14 preferably has a low thermal inertia in order to enable the temperature of the sample to be controlled and quickly modified. The support 14 is preferably transparent to infrared radiation IR and, for example, is made of silica quartz. The support 14 can for example be fixed onto a first marble plate 25 supported by an air cushion above a second marble plate 26, as represented in FIG. 1, [par. 0037]. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element [thermocouple] and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [par. 0043]. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [par. 0044]).

As to claim 15, Lecomte discloses the system, wherein said control means is a computer (all the above-mentioned stressings of the sample can be performed periodically, for example by means of the control device 17. Thus, operation of the electronic circuit constituting the sample 2 can be interrupted and resumed in periodic manner, when optical measurements are made, [par. 0041]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2008/0055583 A1, Applicant cited reference) in view of Cooper et al. (20090060386 A1, Applicant cited reference).



	As to claim 3, Lecomte discloses the system, wherein said calibration target is a flat plate in which reference heights are determined (the support 14 can for example be fixed onto a first marble plate 25 supported by an air cushion above a second marble plate 26, as represented in FIG. 1, [par. 0037]. Assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface. Each image acquisition of the camera, for a given level along the Z-axis, corresponds to a plurality of volume elements arranged in the same plane. A plurality of image acquisitions thus corresponds to a succession of parallel planes. Each point of the volume of the field of vision therefore has a volume element associated thereto. Assignment can in principle also be performed in theoretical manner, taking account of the characteristics of the whole of the device, [par. 0057]), 
Lecomte lacks in the teaching wherein the flat plate comprises grids or circles engraved or printed on its surface with fixed distance between the grids or circles.
Cooper from the field of imaging calibration teaches of (methods and apparatus for calibrating solid-imaging devices, [0003]), and teaches a calibration target is a flat plate with grids or circles engraved or printed on its surface with fixed distance between the grids or circles (Calibration plate 110 further includes a periodic array 150 of fiducial marks 156 formed on calibration plate upper surface 132, [par. 0154], fiducial marks 156 are formed in a photosensitive anodized aluminum substrate surface 132 using computer numerically controlled (CNC) milling to create the fiducial marks [the marks are engraved], [par. 0055], fiducial marks 156 are separated by a center-to-center
distance DF and have a width WF. Fiducial marks 156 preferably have a center-to-center spacing, [par. 0056], Various shapes can be used
for fiducial marks 156, such as circles, [par. 0059]; see also FIG. 4 showing the marks in a grid at a fixed distance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lecomte with the teaching Cooper, [par. 0059]).



Claims 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2008/0055583 A1, Applicant cited reference).

As to claim 6, Lecomte teaches of the system, wherein the image capture and analysis processing module comprises one or more digital cameras, one or more light sources to project light on the specimen (in FIG. 1, an axis Z represents the direction perpendicular to the plane of the surface 1. The first light source 4 is for example formed by a white light projector of LCD (Liquid Crystal Display) or DMD (Digital Micromirror Device) type or a laser projector. The device comprises a second light source 5 for illumination of the sample 2bya homogeneous light, that is white or coloured, coherent or not, to measure, in known manner, strains that are in the XY plane of the surface 1 of the sample 2 by image correlation. The second light source 5 is for example formed by light-emitting diodes. The camera 3 is also used for measurement by image correlation, [par. 0031]. The camera 3 and infrared lamps 9 can be adapted so that the spectrum of the lamps 9 does not coincide with the spectrum detected by the camera 3. The camera 3 preferably comprises a red and infrared light filter 15 to prevent light detection disturbances due to the infrared radiation IR emitted by the infrared lamps 9. The infrared lamps 9 preferably comprise a filament 18 made of carbon braid, as represented in FIG. 2, creating an infrared light IR1 of a mean wavelength of about 2 micrometers. The infrared emitter thus creates an infrared light in a spectral band for a large part not detected by the camera, [par. 0038]) and a second camera (in another particular embodiment of the invention, the device comprises third measuring means for detecting an infrared radiation IR2 emitted by the sample, for example an infrared camera or an infrared detector 20 (FIG. 1) sensitive to radiation having a wavelength comprised between 8 and 16 micrometres, [par. 0053]); and a temperature measuring means to measure the surface temperature of the specimen (the device comprises sensors or detectors for measuring physical stressing quantities of the sample, for example pressure, temperature, humidity, magnetic field, electrical field, heat dissipation, phase change, polymerization, etc. The physical stressing quantity of the sample can be controlled passively (for example the temperature can be controlled by an isolation device) or actively by means of a corresponding sample stress generation device (for example by a heat source), while enabling the device to perform the topography and strain measurements at the same time as the sample is stressed, in permanent or transient conditions. For example, a magnetic field can be applied by means of a coil or a controlled atmospheric pressure can be created in the enclosure 6. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [par. 0043]). 
Lecomte lacks in the teaching of one or more pairs of digital cameras. 
(Lecomte, abstract, [par. 0053)).

As to claim 7, Lecomte discloses the system, wherein said one or more light sources are fitted with a designed pattern projection means to project said designed pattern on the specimen (the technique used for structured illumination comprises projection of composite images. This technique is carried out by illumination of the surface 1 with a sequence of images. As represented in FIG. 5, each image comprises a periodic pattern M (M1, M2, M3) and the periodic patterns of the different images of the sequence of images respectively present pitches of different periodicities, [0030]. In FIG. 1, an axis Z represents the direction perpendicular to the plane of the surface 1. The first light source 4 is for example formed by a white light projector of LCD (Liquid Crystal Display) or DMD (Digital Micromirror Device) type or a laser projector. The device comprises a second light source 5 for illumination of the sample 2 by a homogeneous light, that is white or coloured, coherent or not, to measure, in known manner, strains that are in the XY plane of the surface 1 of the sample 2 by image correlation. The second light source 5 is for example formed by light-emitting diodes. The camera 3 is also used for measurement by image correlation, [par. 0031]. The duration T1 is for example comprised between 4 s and 5 s, whereas the duration T2 can be about 200 ms. Measurement by structured illumination typically comprises projection of a series of images in grey or coloured levels, for example twenty images, by means of the first light source 4. Measurement by image correlation comprises illumination of the sample by means of the second light source 5. Operation of the detection camera 3 is synchronized with the first light source 4 and second light source 5 respectively during the first and second time durations. Thus, the detection camera 3 enables images respectively used for the first and second measurements to be acquired alternately, [par. 0046)).

As to claim 9, Lecomte discloses the system, wherein said light sources project light to the surface of the specimen printed with a designed pattern (the technique used for structured illumination comprises projection of composite images. This technique is carried out by illumination of the surface 1 with a sequence of images. As represented in FIG. 5, each image comprises a periodic pattern M (M1, M2, M3) and the periodic patterns of the different images of the sequence of images respectively present pitches of different periodicities. Such a technique in particular enables the topography to be defined in absolute manner, unlike Moiré type techniques that are sensitive only to differences of topography and, in addition, only to differences smaller than a certain height, [par. 0030]), or to a selected surface feature of the specimen  is included in (it is also an object of the invention to integrate in a single device a means enabling measurements to be made with variable measurement field ranges, for example comprised between 1 cm2 and 30 * 30 cm2, for level differences between the surfaces that are in the region of one millimeter, whereas the strain amplitudes that have to be measured range from less than 1 mu m to a few hundred microns, [par. 0016]. For acquisition of images corresponding to measurement by structured light, it is an identification of events on the sample with variations on a millimetric scale, for example for an observed field having lateral dimensions comprised between 2 cm and 15. cm, whereas for measurement by image correlation, a micrometric resolution is necessary. It is thus possible to adapt the resolution of the camera to acquisition of the respective images, which in particular enables the integration time for measurement corresponding to structured illumination to be reduced. In another embodiment, the resolution of the camera is always micrometric. In the latter case, the micrometric signals can be filtered by means of image processing for processing corresponding to structured illumination, [par. 0050]. In order to vary the field of measurement of the measuring means 3, 20, the device can comprise actuators for relative movement of the sample with respect to the measuring means 3, 20, to the heating means 9 and to light sources 4, 5, [par. 0058]).

As to claim 11, Lecomte discloses the system, wherein the temperature measuring means is a thermal imaging camera (in another particular embodiment of the invention, the device comprises third measuring means for detecting an infrared radiation IR2 emitted by the sample, for example an infrared camera or an infrared detector 20 (FIG. 1) sensitive to radiation having a wavelength comprised between 8 and 16 micrometres, [par. 0053]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2008/0055583 A1, Applicant cited reference) in view of Woo et al. (2014/0354797 A1, Applicant cited reference).

As to claim 8, Lecomte lacks in the teaching of the system, wherein said designed pattern projection means is an etched glass with designed pattern, as applied to claim 1.
Woo is in the field of systems for measuring surface flatness, deformation and/or coefficient of thermal expansion (CTE) of a specimen (abstract) and teaches wherein said designed pattern projection means is an etched glass with designed pattern (the projection unit 110 includes an illumination source 111 and a grating element 112. In addition, the projection unit 110 may further include a projection lens unit 113. The illumination source 111 emits light toward the sample 150. The grating element 112 converts the light emitted from the illumination source into grating pattern light conforming to a grating pattern, [therefore providing an etched lens to output a design pattern], [par. 0113]. The projection lens unit 113 projects the grating pattern light generated by the grating element 112 onto the sample 150. The projection lens unit 113 may consist of, for example, a combination of lenses, and focuses the grating pattern light generated by the grating element 112 on the sample 150, [par. 0114]. The shadow moiré is a measurement technique using interference between a grating element 112 and the shadow of the grating element 112 created on a sample 150. Specifically, a grating element 112 having equally spaced parallel lines is placed directly in front of a target object, and a beam of light is directed from a side so that shadow of the grating is created on the target object. The shadow has warpage conforming to the shape of the target object, [par. 0121]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lecomte to use the etched glass with design pattern of Woo in the invention of Lecomte. The motivation would have been to use a reference grating pattern to determine specimen warpage (Woo, [par. 0007], [par. 0036]).


Claims 16, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2008/0055583 A1, Applicant cited reference) in view of Yu et al. (2016/0363492 A1, Applicant cited reference).

As to claim 16, Lecomte discloses a method for measuring surface flatness, deformation and/or coefficient of thermal expansion (CTE) of a specimen (measuring strain [deformation or warpage] of a surface, abstract, [par. 0005], measuring topography at the same time as strain, [par. 0001], [par. 0030], [par. 0043]) comprising (1) performing an image capture and analysis processing calibration via a calibration assembly (the system comprises camera 3 to capture images, [0029]. The system comprises a control device 17 which controls the system and image processing, [par. 0042], [par. 0056], and image processing, [0050]. Assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface, [0057]), (2) replacing calibration assembly with a test specimen (after a calibration step, a sample can be placed for testing, [pars. 0056-0058]), (3) projecting light from a light source module to said test specimen with a designed pattern, or to said test specimen printed with a designed pattern, or to said test specimen with a selected surface feature (the technique used for structured illumination comprises projection of composite images. This technique is carried out by illumination of the surface 1 with a sequence of images. As represented in FIG. 5, each image comprises a periodic pattern M (M1, M2, M3) and the periodic patterns of the different images of the sequence of images respectively present pitches of different periodicities. Such a technique in particular enables the topography to be defined in absolute manner, unlike Moiré type techniques that are sensitive only to differences of topography and, in addition, only to differences smaller than a certain height, [par. 0030)), (4) taking images of the test specimen by a measuring means at room temperature T1 (the system takes images of the sample under stress initially for a reference image under ambient conditions, [par. 0006], [par. 0032], [par. 0056}, [par. 0057]), (5) heating up or cooling down the specimen via a temperature changing means to T (in the embodiment represented in FIG. 1, the device comprises a thermometer 16 arranged on the sample 2 to measure the temperature T of the latter. Several thermometers can be arranged at several distinct locations. Signals representative of the temperature T or temperatures are transmitted to a control device 17 by servo-control of the heating and cooling means by the temperature T. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [0044]), (6) taking images of the test specimen by said measuring means at temperature T (the device comprises sensors or detectors for measuring physical stressing quantities of the sample, for example pressure, temperature, humidity, magnetic field, electrical field, heat dissipation, phase change, polymerization, etc. The physical stressing quantity of the sample can be controlled passively (for example the temperature can be controlled by an isolation device) or actively by means of a corresponding sample stress generation device (for example by a heat source), while enabling the device to perform the topography and strain measurements at the same time as the sample is stressed, in permanent or transient conditions. For example, a magnetic field can be applied by means of a coil or a controlled atmospheric pressure can be created in the enclosure 6. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. in a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [(0043)), (7) processing the images using an image capture and analysis processing means to determine strain arising from (T-T1) (the system processes the images captured by camera 3 to determine strain at varied T temperatures, [0045], [0046], [0048}), (8) analyzing strain versus temperature (the device according to the invention enables the temperature to be made to vary with a rate of up to +-3 deg. C. and thus enables the strains versus the temperature T to be measured continuously, i.e. without having to wait for thermal equilibrium to be established after each temperature change, [0045]) and (9) determining surface flatness of a specimen based on the results of Step 8 (the device according to the invention makes it possible to measure shapes and strains of visible surfaces of a sample, for example a microelectronic assembly, which can be made up of several parts. The surfaces can be arranged at different heights and with different angles with respect to the device and are substantially flat, at least locally, [0039]. The strain or topography measuring techniques by structured light are conventionally applied to rough surfaces having a homogeneous aspect, i.e. having homogeneous light reflection, absorption and diffusion properties. The strain measuring technique by image correlation is based on the non-homogeneities of a surface, i.e. variations of the reflection, absorption and diffusion properties in the plane of the surface, [0048]. The infrared radiation emitted by the sample enables the temperature of the sample to be determined and, in addition, enables thermo-elastic strains, damages, creation of irreversible defects and impacts inside and at the surface of the sample to be characterized, by means of the corresponding dissipated heat. In this case, the heating means preferably comprise means for making the temperature vary periodically, [0054]), 
Lecomte lacks in the teaching of generating strain C versus temperature plot.
Yu is in the field of methods for measuring surface flatness, deformation and/or coefficient of thermal expansion (CTE) of a specimen (abstract, [par. 0063], [par. 0064]) and teaches generating strain C versus temperature plot (as seen in Fig.15a, a plot of strain versus temperature is generated when a specimen is under thermal testing, [pars. 0085-0086]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lecomte to use the plot generation of Yu in the invention of Lecomte. The motivation would have been to use the plots to correlate surface fluctuations to determine strain and CTE values of a specimen (Yu, abstract, [par. 0004], [pars. 0087-0089]).

As to claim 17, Lecomte discloses the method, wherein said image capture and analysis processing calibration is performed by an image capture and analysis processing calibration means comprising a platform, and a calibration target for image capture and analysis processing calibration configured to rotate along the x,y, or z axis of the platform (assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface. Each image acquisition of the camera, for a given level along the Z-axis, corresponds to a plurality of volume elements arranged in the same plane. A plurality of image acquisitions thus corresponds to a succession of parallel planes. Each point of the volume of the field of vision therefore has a volume element associated thereto. Assignment can in principle also be performed in theoretical manner, taking account of the characteristics of the whole of the device, [par. 0057]. Thus, as represented by the arrow 24 in FIG. 1, the sample can for example be moved along the Z-axis. In another embodiment, the camera 3 and light source 4 are moved along their own longitudinal axes, as represented by the arrows 22a and 22b in FIG. 1.A relative rotational movement of the camera 3 and light source 4 can be envisaged, as represented by the arrow 23 in FIG. 1, [par. 0058]).

As to claim 19, Lecomte discloses the method, wherein the measuring means comprise an image capture and analysis processing module to captures images of the specimen surface (the system comprises camera 3 to capture images, [par. 0029]. The system comprises a control device 17 which controls the system and image processing, [par. 0042], [par. 0056], and image processing, [par. 0050]. Assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface, [par. 0057]).
As to claim 20, Lecomte discloses the method, wherein the image capture and analysis processing module comprises one or more cameras, one or more light sources fitted with a designed pattern projection means to project said designed pattern on the specimen (in FIG. 1, an axis Z represents the direction perpendicular to the plane of the surface 1. The first light source 4 is for example formed by a white light projector of LCD (Liquid Crystal Display) or DMD (Digital Micromirror Device) type or a laser projector. The device comprises a second light source 5 for illumination of the sample 2 by a homogeneous light, that is white or coloured, coherent or not, to measure, in known manner, strains that are in the XY plane of the surface 1 of the sample 2 by image correlation. The second light source 5 is for example formed by light-emitting diodes. The camera 3 is also used for measurement by image correlation, [0031]. The camera 3 and infrared lamps 9 can be adapted so that the spectrum of the lamps 9 does not coincide with the spectrum detected by the camera 3. The camera 3 preferably comprises a red and infrared light filter 15 to prevent light detection disturbances due to the infrared radiation IR emitted by the infrared lamps 9. The infrared lamps 9 preferably comprise a filament 18 made of carbon braid, as represented in FIG. 2, creating an infrared light |R1 of a mean wavelength of about 2 micrometers. The infrared emitter 
 Lecomte lacks in the teaching of one or more pairs of digital cameras. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lecomte to use one or more pairs of digital cameras, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation would have been to optimize the strain measurement system by using multiple cameras for greater field of view (Lecomte, abstract, [par. 0053]).

As to claim 21, Lecomte discloses the method, wherein the temperature changing means comprises a temperature changing module with a temperature controller to control the specimen temperature according to the pre-determined and required temperature profile (in a preferred embodiment, the device comprises eight infrared lamps arranged symmetrically with respect to the centre of the sample, enabling the sample to be heated in uniform manner without creating thermal gradients due to illumination by asymmetrical illumination, [par. 0035]. In FIG. 1, the enclosure 6 comprises an inlet 10 for a coolant, for example helium, connected to a tank 11 by means of a valve 12. The enclosure 6 comprises in addition an outlet 13 enabling the coolant to be removed from the enclosure. Cooling can also be performed by projecting nitrogen or a mixture containing humidified nitrogen, or even damp air, and also by means of thermoelectric effects, [par. 0036]. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [par. 0043]. in the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [par. 0044]).

As to claim 22, Lecomte discloses the method, wherein the temperature changing module utilizes infrared radiation or convection to raise the specimen temperature (in a preferred embodiment, the device comprises eight infrared lamps arranged symmetrically with respect to the centre of the sample, enabling the sample to be heated in uniform manner without creating thermal gradients due to illumination by asymmetrical illumination, [par. 0035]. In FIG. 1, the enclosure 6 comprises an inlet 10 for a coolant, for example helium, connected to a tank 11 by means of a valve 12. The enclosure 6 comprises in addition an outlet 13 enabling the coolant to be removed from the enclosure. Cooling can also be performed by projecting nitrogen or a mixture containing humidified nitrogen, or even damp air, and also by means of thermoelectric effects, [par. 0036]. A control device preferably enables this stress generation to be servo-controlled by the corresponding measured or detected physical quantity. In a preferred embodiment, the device comprises a temperature measuring element and the stress generation device is formed by heating and cooling elements, enabling the temperature to be controlled, [0043]. In the embodiment represented in FIG. 1, the infrared lamps 9 and helium valve 12 are controlled by the control device 17 so as to establish or maintain a preset temperature T or to make the temperature T vary with a preset variation rate, [par. 0044]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2008/0055583 A1, Applicant cited reference) in view of Yu et al. (2016/0363492 A1, Applicant cited reference) and Cooper et al. (2009/0060386 A1, Applicant cited reference).

As to claim 18, Lecomte discloses the method, wherein said calibration target is a flat plate (the support 14 can for example be fixed onto a first marble plate 25 supported by an air cushion above a second marble plate 26, as represented in FIG. 1, [par. 0037]. Assigning a representative reference code to each volume element can be associated with a calibration step in which a reference surface, for example a flat and even surface, is arranged at different heights in the field of vision. Each height corresponds to a level along the Z-axis (FIG. 1). For each height, a sequence of images is projected onto the reference surface and the reference code is determined from the grey levels detected by the camera 3 when the sequence of images is projected onto the reference surface. Each image acquisition of the camera, for a given level along the Z-axis, corresponds to a plurality of volume elements arranged in the same plane. A plurality of image acquisitions thus corresponds to a succession of parallel planes. Each point of the volume of the field of vision therefore has a volume element associated thereto. Assignment can in principle also be performed in theoretical manner, taking account of the characteristics of the whole of the device, [par. 0057]), 
Lecomte lacks in the teaching wherein the flat plate comprises grids or circles engraved or printed on its surface with fixed distance between the grids or circles.
Cooper is in the field of imaging calibration (methods and apparatus for calibrating solid-imaging devices, [par. 0003]), and teaches a calibration target is a flat plate with grids or circles engraved or printed on its surface with fixed distance between the grids or circles (Calibration plate 110 further includes a periodic array 150 of fiducial marks 156 formed on calibration plate upper surface 132, [par. 0154], fiducial marks 156 are formed in a photosensitive anodized aluminum substrate surface 132 using computer numerically controlled (CNC) milling to create the fiducial marks [the marks are engraved], [par. 0055], fiducial marks 156 are separated by a center-to-center distance DF and have a width WF. Fiducial marks 156 preferably have a center-to-center spacing, [par. 0056], Various shapes can be used for fiducial marks 156, such as circles, [par. 0059]; see also FIG. 4 showing the marks in a grid at a fixed distance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lecomte with the teaching (Cooper, [par. 0059]).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system for measuring surface flatness, deformation and/or coefficient of thermal expansion (CTE) of a specimen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886